The first three exceptions stand on the same ground. The evidence objected to was taken from ancient records, and was competent to be considered by the jury on the question of the laying out of Main street. Prichard v. Atkinson, 3 N.H. 335, 338; State v. Alstead, 18 N.H. 59; Willey v. Portsmouth, 35 N.H. 303, 309, 310; Hayward v. Bath, 38 N.H. 179, 187; Thompson v. Major, 58 N.H. 242, 244; Plummer v. Ossipee, 59 N.H. 56; 1 Greenl. Evid., ss. 139, 483, 493, 496, 497, 501.
The location of the west line of the street, in dispute, was a matter of public and general interest, and the evidence of reputation, to which objection was made, was competent. 1 Greenl. Evid., ss. 128-131.
The portion of the record of the laying out of Salmon street read was competent, as a declaration of a former owner on the question of boundary. The petition described the point of beginning of Salmon steet [street]. It was signed by Gillis, under whom the defendants claim, and was in legal effect his declaration as to the location of the east side of the street in dispute. Smith v. Powers, 15 N.H. 546; Smith v. Knight, 20 N.H. 9; Hurlburt v. Wheeler, 40 N.H. 73; Prescott v. Hayes, 43 N.H. 596.
The defendants make no argument and cite no authority in support of their exceptions.
Judgment on the verdict.
CLARK, J., did not sit: the others concurred.